Citation Nr: 0809733	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1960 to September 
1960.  

This matter corms before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In October 2005, the Board remanded this matter for 
additional development, to include a VA examination.  The 
requested development has been accomplished and the matter is 
now ready for appellate review.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD that competent 
medical professionals have attributed to in-service stressors 
for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 4th Ed. (DSM IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the claimed 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran maintains that he was subject to abuse by his 
commanding officer and by fellow soldiers while in the Marine 
Corps during basic training.  

Normal psychiatric findings were reported on the veteran's 
May 1960 service entrance examination.  The Board further 
observes that after eight weeks of recruit training the 
veteran was noted to have poor aptitude for service in the 
Marines and his progress was described as downhill.  He was 
noted to let others take advantage of him and responded 
poorly to orders with resentment.  During free periods he was 
noted to stay off to himself and he was found to be 
objectionally dirty and untidy.  His interest in the Navy was 
described as poor and that he was sorry he joined.  The 
veteran was described as sad and depressed, unreliable, a 
weakling, and a wise guy.  It was noted that the veteran had 
no desire to stay in the Marine Corps.  

In a report prepared for the psychiatric observation unit, 
the veteran was noted to have completely broken down and 
cried.  It was indicated that the veteran did not like to be 
called names and that he just could not take it anymore.  He 
stated that he wanted out of the Marine Corps.  It was noted 
that the veteran's performance in the platoon had been poor.  
It was recommended that he be administratively discharged.  
The veteran was subsequently discharged under honorable 
conditions.  

In an August 1992 outpatient treatment record, the veteran 
noted having an uneventful childhood.  He stated that he was 
involved in considerable violence during basic training as a 
result of his small size.  It was noted that the physical 
beatings the veteran was subjected to seemed to have had a 
heavy impact on him.  The examiner noted that the validity of 
the veteran's statements could not be verified, but it was 
noted that he had been truthful and reliable.  It was further 
noted that the impact of the veteran's experiences in the 
Marine Corps, if not a direct causal factor, were at least a 
joint cause of his current problems.  

In a July 2001 VA treatment record, it was noted that the 
veteran felt like a burden would be lifted if someone 
acknowledged what had happened to him during his service in 
the Marine Corps.  

In a June 2002 statement, the veteran's VA treatment 
provider, a registered nurse practitioner, indicated that she 
had been following the veteran for medication management for 
the past six years.  She noted that the veteran suffered from 
PTSD which was caused by the behavior he was subjected to 
while in boot camp.  The drill sergeant inflicted almost 
daily abuse and had taken a cigarette lighter and burned the 
peach fuzz off the veteran's face.  She also noted that the 
veteran reported having been hit with butt of a rifle on his 
face on many occasions.  He also reported having been knocked 
to the ground.  The veteran was also subjected to beatings 
and experienced a "GI shower" where he was scrubbed with a 
nylon brush.  He also had to fill his pockets, socks, and 
underwear with sand.  He did not seek help or treatment from 
others as he felt this would bring negative repercussions.  

When discharged from service he experienced rage and would 
get angry and yell with little provocation.  He started 
having nightmares about being in boot camp and having these 
experiences.  His nightmares continued to this day.  He also 
had panic attacks and felt like a wreck around people.  The 
veteran was hypervigilant and could not let his guard down.  
He would avoid anything that might evoke feelings of 
distress.  

She concluded that even though the veteran was in the Marine 
Corps for a short time, the intensity of the abuse he 
suffered had caused him to struggle with symptoms of PTSD for 
many years, with his condition not likely to improve.  She 
noted that it had impacted his life since discharge.  

In an August 2002 statement in support of claim, the 
veteran's cousin stated that the veteran had lived with her 
family from the time he was eleven years old until he was 19.  
He attended high school and had a normal and happy 
upbringing.

The veteran's cousin added, however, that after the veteran 
returned from service he was a changed man.  He would 
disappear, show up for a few days, and disappear again.  He 
would have fits of rage and get angry for no reason.  She 
reported that years later he came to her and explained his 
illness and what happened to him in the service.

In a June 2003 statement, the veteran reported that two GI's 
burned the peach fuzz off his face, his neck, and the back of 
his ears.  

In October 2005, the Board remanded this matter for further 
development, to include a VA examination.  

In November 2005, the veteran was afforded the requested VA 
examination.  The examiner indicated that the veteran's 
claims folder was available for review and reviewed the 
veteran's medical history.  

The veteran denied having had disciplinary infractions but 
did report significant adjustment problems with the military.  
He was unable to advance through basic training.  The veteran 
described his experience in the Marine Corps as stressful.  
He noted that "once they got on you they never stopped."  
He felt trapped on Parris Island and that he would die 
everyday.  The veteran noted that the Marine Corps was a 
place he would like to forget.  He described various 
experiences of humiliation.  He also reported having been 
burned on the face with cigarette lighters.  He was knocked 
to the ground and his socks and shoes were removed, with sand 
being put in them.  He was also scrubbed with a nylon brush 
after being accused of not showering.  He described these 
events as traumatic.  

Following examination, the examiner indicated that the 
veteran's signs and symptoms were consistent with PTSD.  Axis 
I diagnoses of PTSD and alcohol dependence in full and 
sustained remission were rendered.  The examiner noted that 
the veteran's experiences in the military were traumatic for 
him.  He experienced psychosocial functional status and 
quality of life changes following this trauma.  

The record shows that a current diagnosis of PTSD that is 
presumed to have been made in accordance with 38 C.F.R. § 
4.125.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) 
(holding that a mental health professional's diagnosis of 
PTSD is presumed to be in accordance with DSM-IV criteria).

The veteran's VA treating provider and the November 2005 VA 
examiner attributed the diagnosis to the in-service personal 
assaults reported by the veteran.  There is thus medical 
evidence linking the current diagnosis to the in-service 
stressors.

There is also ample evidence of behavioral changes as shown 
by the veteran's worsening emotional condition in service, 
and the statement from the veteran's cousin who lived with 
the veteran for many years prior to his entrance into service 
and observed the veteran's change in behavior subsequent to 
service and by the opinion of the VA examiner.  In short, the 
elements for service connection for PTSD are established.  
The appeal is therefore, granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


